Exhibit 10.11
UTi WORLDWIDE INC.
AMENDED AND RESTATED
2004 NON-EMPLOYEE DIRECTORS SHARE INCENTIVE PLAN
 
Combined Elective Grant
and
Deferral Election Agreement
(For Use Pursuant to Section 6 of the Plan)
 
     Attached is the form you may use if you wish to defer the receipt of all or
a percentage of the Quarterly Compensation pursuant to Section 6 of the Amended
and Restated 2004 Non-Employee Directors Share Incentive Plan (the “Plan”). You
must submit a copy of this Combined Elective Grant and Deferral Election
Agreement executed by you to the Company as provided for in the form. An
election to defer receipt of your Quarterly Compensation may not be revoked.
     You are advised to consult with your individual tax advisor with respect to
the tax consequences related to an award under the Plan and any elections you
may make to defer the receipt of Shares.

 



--------------------------------------------------------------------------------



 



UTi WORLDWIDE INC.
AMENDED AND RESTATED
2004 NON-EMPLOYEE DIRECTORS SHARE INCENTIVE PLAN
 
Combined Elective Grant
and
Deferral Election Agreement
(For Use Pursuant to Section 6 of the Plan)
 
     AGREEMENT, made this ___ day of                     , 20___, by and between
me, as a participant in the UTi Worldwide Inc. Amended and Restated 2004
Non-Employee Directors Share Incentive Plan (the “Plan”), and UTi Worldwide Inc.
(the “Company”).

1.   Quarterly Compensation

  (a)   I hereby elect to receive                     % of my Quarterly
Compensation in Shares, as permitted by Section 6 of the Plan.     (b)   I
understand and acknowledge that this election to receive Shares in lieu of
Quarterly Compensation (a “Share Election”) will take effect on the first day of
the next fiscal quarter after the date of this election. This Share Election
will supersede any prior Share Election that I have made.     (c)   I understand
and acknowledge that any Share Election for which I have made an irrevocable
Deferral Election (as defined below) with respect to the same portion of
Quarterly Compensation will be ineffective.     (d)   I understand and
acknowledge that this Share Election will continue in full force until either
the effective date of a superseding written Share Election made by me, or until
I am no longer a director of the Company, or until the Plan is terminated by
appropriate corporate action, whichever shall occur first.

2.   Deferral of Quarterly Compensation

  (a)   Deferral Election. I hereby elect to defer the receipt of ____________%
of my Quarterly Compensation that would otherwise be due to me pursuant to
Sections 6(e) and 7(a) of the Plan. I recognize and agree that the Company will
establish an Account for me under the Plan, and will credit that Account in
accordance with Section 7 of the Plan with the number of Deferred Share Units
obtained when (i) my Quarterly Compensation earned during the fiscal quarter
subject to this Deferral Election is divided by (ii) the Fair Market Value on
the last day of the fiscal quarter for which compensation has been deferred.

 



--------------------------------------------------------------------------------



 



UTi Worldwide Inc.
Amended and Restated 2004 Non-Employee Directors Share Incentive Plan
Combined Elective Grant and Deferral Election Agreement
Page 3

  (b)   Revocability of Elections.

  (i)   Effect of Elections. I understand and acknowledge that the election made
in paragraph 2(a) hereof (the “Deferral Election”) shall be irrevocable with
respect to compensation subject to this Deferral Election, and that it shall
continue in full force until either the effective date of a superseding written
Deferral Election made by me, or until my role as a director of the Company is
terminated, or until the Plan is terminated by appropriate corporate action,
whichever shall occur first. I further understand and acknowledge that the
distribution election made in paragraphs 2(e) and 2(f) hereof shall be effective
immediately with respect to compensation subject to this Deferral Election and
that I may change such distribution election under paragraph 2(e) only in
accordance with paragraph 2(b)(ii) below. My elections in paragraphs 2(g) and
2(h) shall be revocable until my death, at which time they become irrevocable.  
  (ii)   Changing of Elections. I recognize that I may, by submitting an
effective superseding election, at any time and from time to time file new
elections under paragraph (2)(e) hereof. I understand and acknowledge that a
superseding election under paragraph (2)(e) shall be effective on or after the
first day of the thirteenth (13th) month after I make such superseding election
only if:

  (1)   I make such election at least 12 months before the date that the Shares
would have been distributed (or begun to be distributed) to me pursuant to my
initial election pursuant to paragraph 2(e), and     (2)   Such election defers
my receipt of Shares for at least five (5) years from the date that the Shares
would have been distributed (or begun to be distributed) to me pursuant to my
initial election pursuant to paragraph 2(e), other than distributions on account
of my death or an unforeseeable emergency within the meaning of Code
Section 409A(a)(2)(B)(ii).

  (c)   Effective Date of Election. I understand and acknowledge that this
Deferral Election will take effect on the next January 1st after the date of
this Deferral Election, and will be ineffective with respect to any Quarterly
Compensation attributable to services performed after the date of this Deferral
Election but prior to such date. This Deferral Election will supersede any prior
Deferral Election made by me. Notwithstanding the foregoing, I understand that
this Deferral Election will be effective immediately for this calendar year only
with respect to Quarterly Compensation that is earned by me in future fiscal
quarters if I have recently become an Eligible Director, so long as I sign and
deliver this Deferral Election to the Company within thirty (30) days after the
date that I became an Eligible Director.

3



--------------------------------------------------------------------------------



 



UTi Worldwide Inc.
Amended and Restated 2004 Non-Employee Directors Share Incentive Plan
Combined Elective Grant and Deferral Election Agreement
Page 4

  (d)   Nature of Distribution. I recognize that distributions in respect of my
Account will be made (i) in the form of one Share for each Deferred Share Unit
credited to my Account by virtue of this Deferral Election, and (ii) a cash
payment with respect to each Share that I receive pursuant to paragraph 2(d)(i)
hereof in an amount equal to the cash dividends (plus interest at a rate of 5 %
per annum) declared and paid on the Company’s outstanding Shares between the
date the Deferred Share Unit in respect of such Share was credited to my Account
and the issuance of the Shares to me. Cash shall also be paid in lieu of
fractional Shares.

  (e)   Manner of Distributions Upon Separation From Service. I hereby elect to
commence receiving distributions from my Account following the date that my
membership on the board terminates and I incur a “separation from service”
within the meaning of Treas. Reg. Section 1.409A-1(h) (“Separation from
Service”) in the following manner:

  o   three (3) substantially equal installment distributions to be made before
the last day of each of the three (3) calendar years following my Separation
from Service.     o   a lump sum distribution of ______ Shares within 60 days
following my Separation from Service and, with respect to the remaining Shares,
in ______ substantially equal annual installments (not to exceed ten (10)) on
each January 1 following such distribution until such Shares are distributed.

  (f)   Manner of Distributions Upon A Change in Control. I hereby elect to
commence receiving distributions from my Account in the event of a Change in
Control that is a permissible distribution event under Code
Section 409A(a)(2)(A)(v) in the following manner:

  o   a lump sum distribution to be made within 60 days after the Change in
Control.

  o   a lump sum distribution of ______ Shares within 60 days following the
Change in Control, and, with respect to the remaining Shares, in ______
substantially equal annual installments (not to exceed 10) on each January 1st
following such distribution until such Shares are distributed.

  (g)   Form of Payment to Beneficiary. In the event of my death before
collecting all of my Account, any remaining portion of my Account shall be
distributed to my beneficiary or beneficiaries named below in the following
manner—

  o   in a single lump sum to be distributed within 60 days following my death.

  o   in accordance with the payment schedule selected in paragraphs 2(e) and
2(f) hereof (with payments made as though I survived to collect

4



--------------------------------------------------------------------------------



 



UTi Worldwide Inc.
Amended and Restated 2004 Non-Employee Directors Share Incentive Plan
Combined Elective Grant and Deferral Election Agreement
Page 5

      all benefits, and as though I terminated service on the date of my death
if payments had not already begun).

  (h)   Designation of Beneficiary. In the event of my death before I have
collected all of my Account, I hereby direct that my beneficiaries shall be as
follows:

  (i)   Primary Beneficiary. I hereby designate the person(s) named below to be
my primary beneficiary and to receive the balance of any unpaid portion of my
Account.

                          Name of   Social Security           Percentage of
Primary Beneficiary   Number   Mailing Address   Death Benefit
 
                    %  
 
                    %  

  (ii)   Contingent Beneficiary. In the event that a primary beneficiary or
beneficiaries named above are not living at the time of my death, I hereby
designate the following person(s) to be my contingent beneficiary for purposes
of the Plan with respect to any Shares not otherwise previously issued to a
primary beneficiary pursuant to paragraph 2(i)(i) above.

                          Name of   Social Security           Percentage of
Contingent Beneficiary   Number   Mailing Address   Death Benefit
 
                    %  
 
                    %  

3.   Satisfaction of Commitments. The parties recognize and agree that the
Company will have fully honored and discharged its obligations under this
Agreement and the Plan if the Company distributes my Account in accordance with
the provisions hereof.

4.   Defined Terms. The parties agree that any term in this Agreement that
begins with initial capital letters shall have the special meaning defined in
the Plan unless the context clearly requires otherwise.

5.   Taxes. By signing this Agreement, I recognize and agree that I am solely
responsible for the satisfaction of any federal, state, province, or local taxes
that may arise under the Plan (including, if I am subject to taxation in the
United States, any taxes arising under Sections 409A or 4999 of the Code, except
to the extent otherwise specifically provided in a written agreement with the
Company). Neither the Company nor any of its employees, officers, directors, or
service providers shall have any obligation whatsoever to pay such taxes, to
prevent me from incurring them, or to mitigate or protect me from any such tax
liabilities. Nevertheless, if my payments or benefits pursuant to Section 7(d)
of the Plan upon termination of my membership on the board and my election in
paragraph 2(e) hereof

5



--------------------------------------------------------------------------------



 



UTi Worldwide Inc.
Amended and Restated 2004 Non-Employee Directors Share Incentive Plan
Combined Elective Grant and Deferral Election Agreement
Page 6

    constitutes “nonqualified deferred compensation” within the meaning of
Section 409A, payment of such amounts shall not commence until I incur a
Separation from Service . If, at the time of my Separation from Service, I am a
“specified employee” (under Internal Revenue Code Section 409A), any amount that
constitutes “nonqualified deferred compensation” within the meaning of Code
Section 409A that becomes payable to me on account of my Separation from Service
(including any amounts payable pursuant to the preceding sentence) will not be
paid until after the end of the sixth calendar month beginning after my
Separation from Service (the “409A Suspension Period”). Within 14 calendar days
after the end of the 409A Suspension Period, I shall be paid a lump sum payment
in cash equal to any payments delayed because of the preceding sentence,
together with interest on them for the period of delay at a rate not less than
the average prime interest rate published in the Wall Street Journal on any day
chosen by the Board during that period. Thereafter, I shall receive any
remaining benefits as if there had not been an earlier delay.

6.   Authorization. I made the above deferral and distribution election
voluntarily, after receipt of the Plan document and the opportunity to review
and discuss the Plan with personal advisors. I understand that all distributions
will be subject to applicable withholdings taxes. I understand that this
deferral and distribution election can only be superseded by a subsequent
distribution election in accordance with the terms of this Agreement and
provisions of the Plan. I further understand that the Company reserves the right
to amend, suspend or terminate the Plan. I understand that while the Plan is
intended to provide tax deferral, the Plan does not constitute a guarantee that
the intended tax results will be achieved. I acknowledge that I am solely
responsible for the satisfaction of any taxes that may arise under the Plan, and
the Company shall have no obligation to pay such taxes or to prevent me from
incurring them.

[signature page follows]

6



--------------------------------------------------------------------------------



 



UTi Worldwide Inc.
Amended and Restated 2004 Non-Employee Directors Share Incentive Plan
Combined Elective Grant and Deferral Election Agreement
Page 7

                      Witnessed by:       PARTICIPANT    
 
                   
 
     
 
   
 
                                UTi WORLDWIDE INC.    
 
                               
 
   
 
          Name:  
 
   
 
          Title:  
 
   

7